Title: Abigail Adams to Cotton Tufts, 18 June 1784
From: Adams, Abigail
To: Tufts, Cotton



Sir

June 18th. 1784


As You have been so kind as to undertake the care of Mr. Adams’es Estate and affairs during the absence of his family, for which it is my desire that you would regularly charge your time and trouble, the power of Attorney will enable you to transact all Buisness relative to the estate, but as there are some few things which could not be particularized there I have committed them to this paper as they occured to my mind. First all monies due to Mr. Adams to be paid to you. Mr. Pratt my tenant to setle Quarterly with you agreable to the lease. The House Rent in Boston will become due the last day of july. It Stands at 60 pounds pr annum. A small peice of land which Mr. Boies of Milton hires adjoining to his House in Dorset Alley now occupied by Mrs. Otis is let to him at 6 dollers a year and becomes due in August. The Rent due from the Medford Farm Mr. Shaw is to receive for the present Year and to account with you for the same. The next Quarters rent will be due 11th of july. He is desired to consult you from time to time respecting repairs. Mr. Shaw is to draw upon you for money from time to time for the Board and instruction of our two sons which stands at 12 shillings a week a peice, and for what ever other necessary charges of cloathing Books &c. which they may stand in need of. The dwelling house, Garden and furniture to be left in the care of Pheby and Abdee, who are to have their Rent the privilege of occupying the kitchen, Buttery, 2 Back chambers and cellar with the yard belonging to the house upon condition that they keep out all Hogs cattle &c., but this does not mean to exclude the cattle belonging to the Farm from passing through the yard in the winter Season. They are to be allowed to keep a pig, in the yard upon which the Barn stands and which I used to occupy for the same purpose. They are during the present year to have the use of the Garden east of the House and that part of the Great Garden next the road—all the fruit which grows in the Garden. Mr. Pratt and his wife may have liberty to eat currents out of the Garden but no Children to be permitted to go in to the garden. They Pheby is to be allowed a pint of milk a day. But in case that there should not be more than a pint a day in the winter season, then it is to be divided. They are allowed to clear up Brush and Birches in what is called Curtises pasture—but to take no wood. I give them 6 pd. of salt pork, 6 pd. of tallor in consideration of Phebys making up what is now in the house into candles and disposeing of them—1 Bushel of corn, 1 Barrel of cider or what remains in the house. I give her also a pig seven weeks old 3 pd. hogs lard and what Salt Beaf there is in the house. What Salt pork, hogs lard, tallor are left after what I have given her is deducted, she is to dispose of and account with you for the Same. The House and furniture to be taken care of by opening and airing rubbing and cleaning it—Pheby always to be under your direction and controul to be continued or displaced when ever you think proper, and always to apply to you for advice and direction. They are to be allowed the use of the Team in the fall to bring up a load of sea wead. What ever money you may receive more than sufficient for the expences of the children, you will be so kind as to employ to the best advantage. Mr. Pratt is desired to consult you in the same manner he would Mr. Adams respecting the concerns of the Farm. The Library to be under the care of Mr. Cranch. No Books to be Lent out unless to him and Mr. Tyler without the your permission of. No house furniture to be lent out. Mr. Adams account Books to be left in the hands of Mr. Tyler who is desired to collect what debts are due, and pay the same to you. In November you will be so good as to give on my account the Sum of 2 dollors to the widow Abigail Feild 2 dollors to the widow Sarah Owen who lives in the same house with her sister Feild, 2 dollors to Miss Hannah Hunt and 2 dollors to the widow Hannah Bass, 1 dollor to Mrs. Fuller and 1 dollor to the widow Mary Howard and 1 dollor to the wife of John Hayden who is an aged woman and one of my pensioners—1 dollor to the widow Mary Green.

I am dear Sir with the sincerest wishes for your Health & that of my dear Aunt your affectionate Neice
Abigail Adams

